Case 2:20-cv-00281-JRG Document 203-12 Filed 08/20/21 Page 1 of 1 PageID #: 9300




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


      KAIFI LLC,

             Plaintiff,                                Case No. 2:20-cv-00281-JRG

             v.                                        JURY TRIAL DEMANDED

      T-MOBILE US, INC., ET AL.                        Honorable Rodney Gilstrap

             Defendants.


                                               ORDER

            Before the Court is Defendant’s Motion to Strike KAIFI’s 3-1(E) Disclosure (“Motion”).

 Having considered the Motion, the parties’ arguments, and all of the evidence in the record, the

 Court DENIES the Motion.




 4822-4611-7620.1
